             Case 1:20-cv-08497-AT Document 23 Filed 04/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

PHARO GAIA FUND, LTD., PHARO
MACRO FUND, LTD., and PHARO
TRADING FUND, LTD.,                                   Case No. 20-cv-8497 (AT)

                        Plaintiffs,
        v.
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                        Defendant.

  [PROPOSED] ORDER TO SHOW CAUSE FOR DEFAULT JUDGMENT AGAINST
        DEFENDANT THE BOLIVARIAN REPUBLIC OF VENEZUELA

       Upon the Declaration of Jeffrey Hanlon, and the Declaration of Matthew D. McGill, and

the exhibits thereto, submitted in support of the motion for default judgment filed by plaintiffs

Pharo Gaia Fund, Ltd., Pharo Macro Fund, Ltd., and Pharo Trading Fund, Ltd. (collectively,

“Plaintiffs”) against defendant the Bolivarian Republic of Venezuela (“Venezuela”), pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure, Rule 55.2 of the Local Rules of the United

States District Courts for the Southern and Eastern Districts of New York, and Attachment A to

this Court’s Individual Rules and Practices, and upon all the pleadings and proceedings herein,

and sufficient cause appearing therefrom,

       IT IS HEREBY ORDERED that Venezuela, or its respective attorneys, show cause before

the Honorable Analisa Torres, United States District Judge, at the United States District Court for

the Southern District of New York, Courtroom 15D of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007, on the __ day of __________, 2021, at _____

o’clock, or as soon thereafter as counsel can be heard, why an order should not be entered directing

the clerk to enter a default judgment against Venezuela as to Plaintiffs’ causes of action.
         Case 1:20-cv-08497-AT Document 23 Filed 04/21/21 Page 2 of 2




      It is further ORDERED that Plaintiffs shall file proof of service of this Order to Show

Cause by the __ day of __________, 2021.

Dated ________________, 2021

                                                        __________________________

                                                        Honorable Analisa Torres
                                                        United States District Judge




                                             2
